Title: To George Washington from Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de Lafayette, 13 April 1781
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Washington, George


                        
                            Dear General
                            Susquehana Ferry April the 13th 1781
                        
                        I Have Received Your Excellency’s Letter Relating to Clel Gouvion—it would Have Been Very Agreable to Me to
                            keep this officer—Your orders Have Been Sent to Philadelphia where He is for the present—However distant I may Be from
                            the scene, I am Happy to find that Your Excellency Hopes to Undertake the Grand object we Have Had in Contemplation.
                        By a Letter just Received from the Board of War it Seems that Representatives of wants Have Been Made which
                            they Have Mistaken for objections from me to our journey South ward—I Have Said to some officers that our Proximity to
                            the Southern States was the Reason which Had Induced Your Excellency to Send this Detachment—But I Hope I Need not
                            Assuring You that Never I thought of Insinuating the Least idea of Alteration to Your Excellency’s projects, But Such as
                            You Could think of Making Yourself after your own ideas and intelligences—Perhaps My letter to the Board will Appear
                            Disrespectfull or Impolite—But Nothing Could stop Me in and Instance where it Might Be suspected I objected to Your plans,
                            or Even differed in Opinion—You know me too perfectly Not to think an Explanation Useless.
                        It is Confidently Reported that the Second Division is Arrived to the Capes of
                            Delaware Consisting of Nine Ships of the Line—This was the Number Mentioned to me By Marquis de Castries to Be in
                            Harbour—Your Excellency would in that Case Have A Brillant Campaign to the Northward. With the Highest and Most
                            affectionate Respect I have the Honor to Be Your Excellency’s Most obedient Humble Servant
                        
                            Lafayette
                        
                    